Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 3-11, 14-18, and newly added claims 19-45.  Claims 1, 3-11, 14, 18 and 39 are allowed.  Claims 15-17 remain rejected under 35 USC 103 for substantially the reasons of record, and claims 19-38 and 40-45 are newly rejected as necessitated by amendment.  New claims 22-24 and 32-34 are rejected under 35 USC 112(b).  The double patenting rejections have been withdrawn.  Accordingly, this action is made final. 

Claim Objections

Claim 31 is objected to for the following reason:  in line 1, “claims 29” should be “claim 29.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 23, 32 and 33 each recite the limitation "the metal support" in line 2.  There is insufficient antecedent basis for this limitation in each of the claims.  Claims 22 and 23 have been interpreted as depending from claim 21 herein.  Claims 32 and 33 have been interpreted as depending from claim 31.


Claim Rejections - 35 USC § 103
Claims 15-17, 19-22, 25-32, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20050170234).  
	Regarding claims 15, 16, 17, 19, and 29, the reference is directed to a solid oxide fuel cell device comprising a fuel cell single unit comprising a fuel cell element comprising a cathode (12), anode (14) formed in a thin layer shape, and electrolyte (16), a reducing gas supply path (38), and an oxidizing gas flow path (36) (Fig. 1).  The SOFC operates between 600-1000 C ([0034]) and typically operates at above 700C ([0004]), therefore anticipating the limitation “with operating temperature of 650 C or higher.”  An internal reforming catalyst layer (40) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided in the reducing gas supply path (Fig. 1).  An external reformer is provided upstream of the reducing gas supply path ([0052]), which would be outside of the fuel cell single unit.  The raw fuel gas partially reformed in the external reformer is supplied to the reducing gas supply path ([0052]).  Regarding claims 20 and 30, a steam supply path for supplying steam generated in the fuel cell element to the reducing gas supply path is present (see [0051], “the water formed inside of [the] anode in the form of steam can further participate [in] the catalytic steam reforming reaction to convert remaining hydrocarbon fuels”).  Regarding claims 21 and 31, the fuel cell element is formed in a thin layer on a metal support (26) ([0030], Fig. 1 and 2), and the fuel cell single unit includes an internal reformed fuel supply path for discharging steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and leading at least hydrogen generated in the internal reforming catalyst layer to the anode layer (see disclosure cited in [0051] above; the internal reformed fuel supply path would be immediately adjacent the anode).  Regarding claims 22 and 32, the catalyst layer (40) is provided on a surface different from a surface on which the fuel cell element is formed (Figs. 2, 3).  Regarding claims 25 and 35, the apparatus further comprises a metal separator (20) ([0024]) partitioning the reducing gas and oxidizing gas flow paths wherein the catalyst layer (40) is provided on the metal separator on a side of the reducing gas flow path (Fig. 3).  Regarding claims 26, 27, 36, and 37, the catalyst is a metal (e.g., Ni) that is supported on a support ([0032]-[0034]).  Regarding claims 27 and 37, the anode contains nickel ([0019]).  Regarding claims 28 and 38, a turbulence promotion component for disturbing flow (26) is provided in the reducing gas supply path (Figs. 1 and 2).  
	However, the reference does not expressly teach the inlet partial pressure of fuel gas for power generation (hydrogen) as recited in claim 15, the partial pressure difference between inlet and outlet as recited in claim 16, or the conversion rate of the external reformer as recited in claim 17, nor a control unit configured to perform an operation to control the partial pressure of fuel gas (claim 19), nor a control unit configured to set a reforming conversion rate of the external reformer (claim 29). 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the claimed conversion rate (30-60%) and inlet flow field hydrogen partial pressure (50% or less of total gas pressure) are parameters that can be routinely optimized in a system with an external and internal reformer such as Liu.  It is noted that, typically, in system using external reformers only, yield (conversion rate) of the reformer is generally on the order of 75% or higher.  However, in a system that also includes internal reforming (as in Liu), the conversion rate would not need to be as high because the presence of the internal reformer, thus reducing the energy load on the external reformer.  It would therefore be obvious to operate the external reformer in the range of 30-60% conversion as recited in claims 17 and 29.  Regarding claims 15 and 19, the hydrogen partial pressure would be proportional to the yield of hydrogen, therefore the claimed partial pressure range of 50% or less would be rendered obvious.  Regarding the “control units” recited in claims 19 and 29, it would be obvious to provide an automated means, i.e., a control unit, to control such parameters.  It has been generally held that the automation of a manual activity is not considered to distinguish over a prior art reference (MPEP 2144).  
	Regarding claim 16, the position is taken that in the system of Liu, operating normally and at steady state, would naturally produce the claimed relationship of the difference in hydrogen partial pressure ratio at the inlet and the outlet being kept within 40%.  This is because this relationship appears to be the direct result of using an internal reformer and an external reformer in tandem.  See Figure 18 and [0255] of the publication of the instant application.  Figure 18 in particular shows lines labeled “Internal reforming not performed” and “Internal reforming performed”.  The claimed relationship is met when internal reforming is performed.  Therefore, the position is taken that the relationship would be met when the system of Liu et al. is operating normally and at steady state.  


Claims 40, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over of Liu et al.  as applied to claims 15-17, 19-22, 25-32, and 35-38 above, and further in view of Nakamura et al (US 20170267523).
	Liu et al. do not expressly teach that the steam to carbon ratio at an inlet of the external reformer is kept in the range of 1.5 to 3 as recited in claims 40, 42, and 44. 
	Nakamura et al. is directed to a steam reformer and catalyst, wherein the hydrogen is suited to be supplied to fuel cells ([0123]).  The S/C ratio is preferably kept between 2-2.7 ([0122]).
	Therefore the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The disclosure of Nakamura et al. shows that values falling within the claimed range of S/C ratio are conventionally used when operating external reformers.  As such, claims 40, 42, and 44 would be rendered obvious. 


Claims 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over of Liu et al. as applied to claims 15-17, 19-22, 25-32, and 35-38 above, and further in view of JP 2001-68136.
	Liu et al. do not expressly teach that desulfurization is performed to 1 ppb or less, as recited in claims 41, 43, and 45.
	JP ‘136 is directed to a fuel cell system comprising a desulfurizer, which reduces the sulfur component in a fuel gas to 1 ppb or less (preferably 0.1 ppb or less) (abstract). 
	Therefore the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The use of desulfurizers is known in fuel cell systems, as sulfur is known catalyst poison.  Further, the step of reducing sulfur to 1 ppb or less is known as evidenced by JP ‘136.  Accordingly, claims 41, 43, and 45 would be rendered obvious. 
  

Claims 19, 21, 23, 24, 29, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Laurencin et al (US 20120121999) in view of Liu et al.
	Regarding claims 19 and 29, Laurencin et al. is directed to a fuel cell single unit comprising a fuel cell element comprising a cathode (1), anode (2) formed in a thin layer shape, and electrolyte (3), a reducing gas supply path (11, 7, 12) and an oxidizing gas flow path (Fig. 5-7).  Regarding claims 19, 21, 29 and 31, an internal reforming catalyst layer (9) for producing hydrogen from a raw fuel gas by a steam reforming reaction is provided in the fuel cell single unit, inside pores of a metal support in the reducing gas supply path (Fig. 5, [0184]).  Regarding claims 19 and 29, SOFCs of the metal supported type have an operating temperature between 500-800 C ([0020]).  Regarding claims 21 and 31, the fuel cell element is formed in a thin layer shape on the metal support (4).  Regarding claims 21, 23, 24, 31, 33, and 34, pores of the support would necessarily form an “internal reformed fuel supply path for discharging steam generated by a power generation reaction from the anode layer to lead the steam to the internal reforming catalyst layer, and leading at least hydrogen generated in the internal reforming catalyst layer to the anode layer.”  This is because the reducing gas supply path inlet and outlet are shown as being along the bottom edge of the fuel cell unit (see [0187]: “feed stream of hydrocarbon circulates in a channel on the outside of the cell and along the first main surface (7)…this feed stream is gradually enriched with reforming product before being discharged via the outlet (12) of this stream”).  Regarding claims 23 and 33, a plurality of through-holes (5) penetrating the support are provided, the anode layer is provided on one surface of the support, the reducing gas supply path is provided along another surface (bottom side and interior of support), the catalyst layer is provided on at least a part of an inner surface of the flow path, and each of the through holes serves as the internal reformed fuel supply path.  Regarding claims 24 and 34, the catalyst layer is provided inside the through hole (Fig. 5).  
	Laurencin et al. does not expressly teach that the system also comprises an external reformer outside the fuel cell single unit and that the gas partially reformed in the external reformer is supplied to the internal reformer as recited in claims 19 and 29, nor the control units that control fuel gas partial pressure and external reformer conversion rate as recited in claims 19 and 29. 
	As set forth above, Liu et al. teach a fuel cell system having an internal and external reformer in [0052].
	Therefore, the position is taken that the use of an external reformer in Liu et al. would have been obvious because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Further, in [0052], Liu et al. teach that “the partial reforming prior to SOFC reduces the load and size requirement for the external reforming device.  The follow-up internal reforming further improves the yield of hydrogen and carbon monoxide and reduces concentration of hydrocarbons.”  As such, the artisan would be motivated to add an external reformer to the system of Laurencin et al.  In addition, the position is taken that the claimed conversion rate (30-60%) and inlet flow field hydrogen partial pressure (50% or less of total gas pressure) are parameters that can be routinely optimized in a system with an external and internal reformer such as in modified Laurencin.  It is noted that, typically, in system using external reformers only, yield (conversion rate) of the reformer is generally on the order of 75% or higher.  However, in a system that also includes internal reforming (as in modified Laurencin), the conversion rate would not need to be as high because the presence of the internal reformer, thus reducing the energy load on the external reformer.  It would therefore be obvious to operate the external reformer in the range of 30-60% conversion as recited in claim 19.  Regarding claim 29, the hydrogen partial pressure would be proportional to the yield of hydrogen, therefore the claimed partial pressure range of 50% or less would be rendered obvious.  Further regarding the “control units” recited in claims 19 and 29, it would be obvious to provide an automated means, i.e., a control unit, to control such parameters.  It has been generally held that the automation of a manual activity is not considered to distinguish over a prior art reference (MPEP 2144).  

Response to Arguments

Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive insofar as they apply to the present rejections.  Regarding Liu, Applicant states that “Liu teaches an anode-support type ceramic cell. The anode (fuel electrode) is thick as seen in Figs. 1-4 of Liu.  Therefore, Liu does not teach an anode layer formed in a thin layer shape.”  However, the position is taken that Liu does in fact teach a “thin layer shape.”  The limitation “thin” is a relative term, and values disclosed for “thin” in the specification should not be imported into the claim when interpreting the claim.  Therefore, the anode of Liu can be “thin” regardless of its precise thickness disclosed by Liu.  Furthermore, the anode of Liu being a “ceramic plate” means that the anode is a “layer shape” as claimed. 
	Regarding Applicant’s arguments directed to claims 15, 16, and 17, it is noted that the rejection of these claims has been essentially maintained with slight modifications necessitated by the amendatory language.   Applicants assert that Liu does not provide any viewpoints for considering the technical points recited in the claims including: partial pressure of fuel gas being in a set range, difference in partial pressure of fuel gas, and conversion ratio of external reformer.  While the Examiner agrees that Liu is mostly directed to internal reforming and indicates external reforming can be present in an embodiment, the position is taken that such an understanding is instructive when an artisan is considering how to set up a system comprising internal and external reformers.  As stated in the rejection above, the artisan would understand that the external reformer need not operate at the utmost efficiency because of the subsequent internal reforming process.  Further, the artisan would understand that the external reformer is effectively disclosed as optional by Liu.  Therefore, a lower external conversion rate within the claimed range would have been obvious based on the artisan’s understanding of these points, and would have provided predictable results.  Similar logic applies to the partial pressure of hydrogen since it is proportional to yield. 
	Regarding claim 16, Applicant’s arguments are noted, however, the position is maintained that the system of Liu, operating normally and at steady state, would naturally produce the claimed relationship of the difference in hydrogen partial pressure ratio at the inlet and the outlet being kept within 40%.  This is because this relationship appears to be the direct result of using an internal reformer and an external reformer in tandem.  See Figure 18 and [0255] of the publication of the instant application.  Figure 18 in particular shows lines labeled “Internal reforming not performed” and “Internal reforming performed”.  The claimed relationship is met when internal reforming is performed.  It is noted that Applicant’s remarks on this subject do not substantively address the above rationale presented by the Office.  Accordingly, although Liu does not expressly teach such limitation, it is submitted to be obvious for this reason.   

Allowable Subject Matter
Claims 1, 3-11, 14, 18 and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 14 recites a method, comprising other features, the step of controlling a reforming temperature in the external reformer to be lower than a temperature in the internal reforming catalyst layer.  Applicant’s arguments spanning pages 15-18 of the response are generally persuasive and the rejection over Liu in view of Aoyama is withdrawn.  As noted by Applicants, Aoyama is directed to a fuel cell of a different chemistry than Liu, and Applicant’s further arguments regarding why a skilled person would not be motivated to arrive at the claimed method in light of Liu and Aoyama are persuasive.  Thus, claim 14 is allowable.  Similar logic applies to claim 1 which recites “a control unit configured to control a reforming temperature in the external reformer to be lower than a temperature in the internal reforming catalyst layer.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 22, 2022